       Case 1:21-cv-00677-NONE-BAM Document 11 Filed 07/21/21 Page 1 of 6



1
2
3                                UNITED STATES DISTRICT COURT
4
                                    EASTERN DISTRICT OF CALIFORNIA
5
     RUDY R. PINA,                                     Case No. 1:21-cv-00677-NONE-BAM
6
                    Plaintiff,                         SCHEDULING CONFERENCE ORDER
7
            v.                                         Amendment
8                                                      to Pleadings:          October 15, 2021
     MIDLAND CREDIT MANAGEMENT,
9    INC.,
                                                       Initial Disclosure:    August 20, 2021
10               Defendant.
     ________________________________/                 Expert Disclosure:     March 28, 2022
11
                                                       Supplemental
12
                                                       Expert Disclosure:     April 15, 2022
13
                                                       Non-expert
14                                                     Discovery Cutoff:      February 28, 2022
15                                                     Expert
16                                                     Discovery Cutoff:      May 13, 2022

17                                                     Pretrial Motion
                                                       Filing Deadline:       June 3, 2022
18
19                                                     Pretrial Conference:   November 7, 2022
                                                                              1:30 p.m.
20                                                                            Courtroom 4 (NONE)

21
22
23          This Court conducted a scheduling conference by video conference on July 21, 2021. Counsel
24   Alejandro Figueroa appeared by video conference on behalf of Plaintiff Rudy R. Pina. Counsel John
25   Kelly appeared by video conference on behalf of Defendant Midland Credit Management, Inc. Based
26   on the Joint Scheduling Report submitted by the parties, and pursuant to Federal Rule of Civil
27   Procedure 16(b), this Court sets a schedule for this action.
28   ///
                                                         1
      Case 1:21-cv-00677-NONE-BAM Document 11 Filed 07/21/21 Page 2 of 6



1    1.       Current Status of Consent to the Magistrate Judge Jurisdiction

2             Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further

3    proceedings in this case, including trial, before the Honorable Barbara A. McAuliffe, U.S. Magistrate

4    Judge.

5    2.       Amendment to the Parties’ Pleadings

6             All stipulated amendments or motions to amend shall be filed by October 15, 2021.

7    3.       F.R.Civ.P. 26(a)(1) Initial Disclosures

8             Initial disclosures shall be completed by August 20, 2021.

9    4.       Discovery Cutoffs And Limits

10            Initial expert witness disclosures by any party shall be served no later than March 28, 2022.

11   Supplemental expert witness disclosures by any party shall be served no later than April 15, 2022.

12   Such disclosures must be made pursuant to F.R.Civ.P. 26(a)(2)(A) and (B) and shall include all

13   information required thereunder.       In addition, F.R.Civ.P. 26(b)(4) and F.R.Civ.P. 26(e) shall

14   specifically apply to all discovery relating to expert witnesses and their opinions. Each expert witness

15   must be prepared fully to be examined on all subjects and opinions included in the designations.

16   Failure to comply with these requirements will result in the imposition of appropriate sanctions, which

17   may include the preclusion of testimony or other evidence offered through the expert witness. In

18   particular, this Court will enforce preclusion of testimony or other evidence if F.R.Civ.P. 26(e) is not

19   strictly complied with.

20            All non-expert discovery, including motions to compel, shall be completed no later than

21   February 28, 2022. All expert discovery, including motions to compel, shall be completed no later

22   than May 13, 2022. Compliance with these discovery cutoffs requires motions to compel be filed and

23   heard sufficiently in advance of the cutoff so that the Court may grant effective relief within the

24   allotted discovery time. A parties’ failure to have a discovery dispute heard sufficiently in advance of

25   the discovery cutoff may result in denial of the motion as untimely.

26   5.       Pretrial Motion Schedule

27            All pre-trial motions, both dispositive and non-dispositive (except motions to compel,

28   addressed above), shall be served and filed on or before June 3, 2022. Non-dispositive motions are

                                                         2
      Case 1:21-cv-00677-NONE-BAM Document 11 Filed 07/21/21 Page 3 of 6



1    heard on Fridays at 9:00 a.m., before the Honorable Barbara A. McAuliffe, United States Magistrate

2    Judge, in Courtroom 8. Before scheduling such motions, the parties shall comply with Local Rule 230

3    or Local Rule 251.

4           Counsel must comply with Local Rule 251 with respect to discovery disputes or the motion

5    will be denied without prejudice and dropped from calendar. In addition to filing a joint statement

6    electronically, a copy of the joint statement shall also be sent Judge McAuliffe’s chambers by email to

7    bamorders@caed.uscourts.gov. Counsel for the parties are additionally required to conduct at least one

8    telephonic or in person conference as part of their obligations to met and confer in good faith to

9    resolve their discovery dispute prior to seeking judicial intervention. The parties are further cautioned

10   that boilerplate objections to written discovery will be summarily denied.

11          Upon stipulation of the parties, Judge McAuliffe will resolve discovery disputes by informal

12   telephonic conference outside the formal procedures of the Local Rules and Federal Rules of Civil

13   Procedure governing noticed motions to compel.           The procedures for requesting an informal

14   telephonic conference are set forth in Judge McAuliffe’s Case Management Procedures located on the

15   Court’s website, http://www.caed.uscourts.gov. If the parties stipulate to an informal ruling on a

16   discovery dispute that arises during a deposition, they may request an informal ruling during the

17   deposition by contacting Judge McAuliffe’s Courtroom Deputy, Esther Valdez, by telephone at (559)

18   499-5788.

19          The parties are advised that unless prior leave of the Court is obtained, all moving and

20   opposition briefs or legal memorandum in civil cases before Judge McAuliffe shall not exceed twenty-

21   five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page

22   limitations do not include exhibits. Briefs that exceed this page limitation, or are sought to be filed

23   without leave, may not be considered by the Court.

24          Counsel or pro se parties may appear and argue non-dispositive motions before Judge

25   McAuliffe by telephone by dialing the court’s teleconference line at (877) 411-9748 and entering

26   access code 3219139, provided they indicate their intent to appear telephonically on their pleadings or

27   by email to evaldez@caed.uscourts.gov at least one week prior to the hearing.

28

                                                        3
      Case 1:21-cv-00677-NONE-BAM Document 11 Filed 07/21/21 Page 4 of 6



1                         Motions for Summary Judgment or Summary Adjudication

2             Prior to filing a motion for summary judgment or motion for summary adjudication the parties

3    are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be raised in the

4    motion.

5             The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where a

6    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

7    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

8    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

9    expense of briefing a summary judgment motion; and 6) to arrive at a joint statement of undisputed

10   facts.

11            The moving party shall initiate the meeting and provide a draft of the joint statement of

12   undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a joint

13   statement of undisputed facts.

14            In the notice of motion, the moving party shall certify that the parties have met and conferred

15   as ordered above and set forth a statement of good cause for the failure to meet and confer.

16   6.       Mandatory Settlement Conference

17            A Settlement Conference has not been scheduled. The parties may contact Courtroom Deputy

18   Esther Valdez at (559) 499-5788 to schedule a settlement conference. If a settlement conference is set,

19   the parties are advised that unless otherwise permitted in advance by the Court, the attorneys who will

20   try the case shall appear at the settlement conference with the parties and the person or persons having

21   full authority to negotiate and settle the case, on any terms, at the conference.

22   7.       Pretrial Conference

23            This Court sets a pretrial conference for November 7, 2022, at 1:30 p.m. in Courtroom 4

24   (NONE) and, pursuant to the Amended Standing Order in Light of Ongoing Judicial Emergency in the

25   Eastern District of California (Doc. 3-2), will be presided over by United States District Judge Dale A.

26   Drozd. The parties are directed to file a joint pretrial statement which complies with the requirements

27   of this Court’s Local Rule 281. In addition, the joint pretrial statement should include a brief factual

28   summary and an agreed upon neutral statement of the case. An additional copy of the joint pretrial

                                                          4
      Case 1:21-cv-00677-NONE-BAM Document 11 Filed 07/21/21 Page 5 of 6



1    statement, carefully prepared and executed by all counsel, shall be electronically filed in CM/ECF and

2    shall be e-mailed in Microsoft Word format to noneorders@caed.uscourts.gov.

3           The parties’ attention is directed to this Court’s Local Rules 281 and 282. The parties must

4    identify all exhibits and witnesses, including those for rebuttal and/or impeachment purposes. No

5    exhibit or witness other than those listed in the joint pretrial statement and included in the Pretrial

6    Order may be used at trial. This Court will insist upon strict compliance with those rules.

7           At the pretrial conference, the Court will set deadlines, among others, to file motions in limine,

8    final witness lists, exhibits, jury instructions, objections, and other trial documents.

9    8.     Trial

10          Pursuant to the Amended Standing Order in Light of Ongoing Judicial Emergency in the

11   Eastern District of California (Doc. 3-2), no trial date is scheduled in this civil action. Any party that

12   believes exigent or extraordinary circumstances justify an exception to the Amended Standing Order

13   in their case may file a motion seeking the setting of a trial date. Such motions shall not exceed five

14   pages in length and must establish truly extraordinary circumstances. Even where such a showing is

15   made, the parties are forewarned that the District Judge may simply be unable to accommodate them

16   in the light of the court’s criminal caseload. (Doc. 3-2 at 4, n. 8.)

17   9.     Effect of This Order

18          This order represents the best estimate of the court and counsel as to the agenda most suitable

19   to dispose of this case. The trial date reserved is specifically reserved for this case. If the parties

20   determine at any time that the schedule outlined in this order cannot be met, counsel are ordered to

21   notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

22   subsequent status conference.

23
24          The dates set in this Order are considered to be firm and will not be modified absent a

25   showing of good cause even if the request to modify is made by stipulation.                   Stipulations

26   extending the deadlines contained herein will not be considered unless they are accompanied by

27   affidavits or declarations, and where appropriate, attached exhibits, which establish good cause

28   for granting the relief requested.

                                                           5
      Case 1:21-cv-00677-NONE-BAM Document 11 Filed 07/21/21 Page 6 of 6



1         The failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4
       Dated:   July 21, 2021                              /s/ Barbara   A. McAuliffe        _
5                                                   UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      6
